Dissenting Opinion by
Mb. Jus/tice Cohen:
I agree with Justice Jones that the Act of June 1, 1945, P. L. 1242, art. IV, §412.1, as amended, 36 P.S. *25§670-412.1, is unconstitutional because of vagueness. The section states: “. . . The department may also enter into agreements . . . for the sharing in the costs of such change, alteration, adjustment or relocation. In any case where, in the opinion of the secretary, such costs should be shared. . . .” The statute sets up no standards or guidelines to assist the secretary in knowing in what cases costs should be shared and in what cases they should not. Complete discretion is vested in that individual; his opinion is the final word. Finally, expenditures under the section may run afoul of Article 8, Section 11 of the Pennsylvania Constitution which states that: “All proceeds from gasoline and other motor fuel excise taxes, motor vehicle registration fees and license taxes, operators’ license fees and other excise taxes imposed on products used in motor transportation . . . shall be . . . used solely for construction, reconstruction, maintenance and repair of and safety on public highways and bridges. . . .”
Because I believe that this section is unconstitutional, I feel that no action should be taken or funds expended under it.
I dissent.